 

Exhibit 10.11



 

AFTER RECORDING RETURN TO:       Jones Day   Attention: Melvis O. Houseman   325
John H. McConnell Blvd.   Suite 600   Columbus, Ohio 43215      

 

DECLARATION OF RESTRICTIVE COVENANTS

 

This Declaration of Restrictive Covenants (this “Declaration”), dated as of
March 15, 2016, is made by AHB Apartments LLC, a Delaware limited liability
company (“Declarant”).

 

1.Background.

 

Declarant owns the land described in Exhibit A to this Declaration (the
“Burdened Land”). Declarant is simultaneously with the execution of this
Declaration conveying the Burdened Land to BR Henderson Beach, LLC, a Delaware
limited liability company (“Landowner”). Declarant and Landowner have agreed to
impose certain restrictions on the Burdened Land. But for creation of such
restrictions, Declarant would not convey the Burdened Land to Landowner.

 

2.Use Restrictions.

 

For the term of this Declaration (as provided in Section 5): (a) no condominium
map, declaration of condominium ownership or other device for the purpose of
creating fractionalized ownership may be made effective as to the Burdened Land
or any improvements located on the Burdened Land, or any part of the Burdened
Land or any such improvements, and any condominium map, declaration of
condominium ownership or other device attempted for the purpose of creating
fractionalized ownership during such term shall be void; (b) no dwelling unit
located on the Burdened Land may be conveyed separately from all other dwelling
units located on the Burdened Land; and (c) neither the Burdened Land nor any
improvements located on the Burdened Land, nor any part of the Burdened Land or
any such improvements, may be conveyed to a cooperative or other entity the
purpose of which is to provide occupants of the Burdened Land or any
improvements located on the Burdened Land with any ownership interest in the
Burdened Land or any such improvements. Nothing in this Section 2 is intended to
prevent ownership of the Burdened Land or any improvements located on the
Burdened Land by a partnership, corporation, limited liability company, trust or
other entity so long as the ownership of the entity (other than incidental
amounts) is not vested, directly or indirectly, in persons who are occupants of
the Burdened Land or any improvements located on the Burdened Land.

 

3.Burden and Benefit.

 

The restrictions imposed by this Declaration shall burden the Burdened Land, and
the Burdened Land shall be held, transferred, sold and conveyed subject to such
restrictions, whether or not reference is made to this Declaration in the
related conveyance document. The restrictions imposed by this Declaration shall
run with the land and be binding on all successor owners and other parties
having any interest in the Burdened Land, whether or not so stated in any
conveyance document. The restrictions imposed by this Declaration shall benefit
and may be enforced by Declarant and any person who, from time to time, is or
was the holder of a direct or indirect ownership interest in Declarant.

 

 

 



 

4.Enforcement.

 

This Declaration may be enforced by injunction, it being specifically recognized
that damages will not be an adequate remedy to compensate for a violation of
this Declaration. Failure by any person to enforce this Declaration shall not be
deemed a waiver of the right to do so. Any person who prevails in any action to
enforce this Declaration will be entitled to recover reasonable attorneys’ fees
and other costs of enforcement.

 

5.Term.

 

The restrictions imposed by this Declaration will be in force for a period
ending on March 18, 2022. However, the restrictions imposed by this Declaration
will cease to apply to any building on the Burdened Land and the portion of the
Burdened Land occupied by that building if the building is completely destroyed
by fire, windstorm or other casualty or if the building is demolished.

 

6.Miscellaneous.

 

A determination that any provision of this Declaration is invalid or
unenforceable will not affect the validity or enforceability of any other
provision of this Declaration or the enforceability of that provision under
other circumstances. The captions in this Declaration are for convenience of
reference and are not to be considered in construing this Declaration. This
Declaration shall be governed by the laws of the State of Florida, without
giving effect to principles of conflicts of law. This Declaration is subordinate
to that certain Amended and Restated Open End Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing made by Declarant to
Western-Southern Life Assurance Company, dated January 3, 2013 and recorded on
January 7, 2013 in the Okaloosa County Records in Official Records Book 3073,
Page 1027, in the amount of $38,500,000, as affected by that certain Loan
Assumption and Mortgage Modification Agreement between Declarant, Landowner and
Western-Southern Life Assurance Company, dated March 15, 2016, and to be
recorded in the Okaloosa County Records in the Official Records Book.

 

[Signature page follows]

 2 

 

 

WITNESSES:   AHB Apartments LLC               By: AHB Development LLC, a
Delaware limited
liability company, its sole member /s/ Theodore D. Bratton, Jr.       Name:

Theodore D. Bratton, Jr.



    By: NF 108 Henderson Beach Limited           Partnership, a Delaware limited
partnership,
its manager           /s/ Elliot Howell       By: NF 105 Development GP LLC, a
Name: Elliot Howell         Delaware limited liability company, its            
general partner                       By: Donna C. Kruger               Donna C.
Kruger, Vice President

 

STATE OF Georgia }   } COUNTY OF Fulton }

 

The foregoing instrument was acknowledged before me this March 10, 2016, by
Donna C. Kruger, as Vice President of NF 105 Development GP LLC, Delaware
limited liability company, on behalf of such limited liability company acting as
general partner on behalf of NF 108 Henderson Beach Limited Partnership, a
Delaware limited partnership, acting as manager on behalf of AHB Development
LLC, a Delaware limited liability company, acting as the sole member on behalf
of AHB Apartments LLC, a Delaware limited liability company. She is personally
known to me or has produced ___________________ as identification.

 

  Brittani Nichole Andrews   Notary Public for Gwinnett County       Print Name
Brittani Nichole Andrews       My commission Expires: January 11, 2020

 

[Signature page to Declaration of Restrictive Covenants]

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

FEE PARCEL A:

 

Lot 2, ALEXAN HENDERSON BEACH SUBDIVISION, as recorded in Plat Book 24, page 70,
of the Public Records of Okaloosa County, Florida.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

Easement 1

 

Together with non-exclusive easements for drainage, landscaping and construction
of improvements contained in Drainage and Restriction Agreement by and between
HBT, LLC, a Florida limited liability company, and AHB APARTMENTS, LLC, a
Delaware limited liability company, recorded in Official Records Book 2830, page
2171, of the Public Records of Okaloosa County, Florida.

 

Easement 2

 

Together with non-exclusive easements for drainage, utilities, vehicular and
pedestrian, ingress and egress, signage and landscaping contained in Access,
Utilities and Drainage Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2186, of the Public
Records of Okaloosa County, Florida.

 

Easement 3

 

Together with non-exclusive easements for vehicular and pedestrian ingress and
egress, and the installation, use, maintenance and removal of utilities
contained in Operation and Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2221, of the Public
Records of Okaloosa County, Florida.

 

FEE PARCEL B:

 

Lot 2, Alexan Henderson Beach Phase II, as recorded in Plat Book 26, page 20, of
the Public Records of Okaloosa County, Florida

 

 

 

 

